Citation Nr: 1009527	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-16 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for glomerulonephritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1993.  The Veteran was the recipient of a Southwest Asia 
Service Medal and a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In June 2009, the Board remanded the claim for additional 
development.  The development has since been completed and 
the claim is now before the Board for adjudication.  The 
Board notes that the Veteran's hearing request has been 
withdrawn.  See February 2010 post-remand brief.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that further evidentiary development is 
warranted in this case.  In a February 2006 treatment record, 
the examiner indicated that the Veteran is in receipt of 
benefits from the Social Security Administration (SSA) 
related to his glomerulonephritis.  However, no SSA records 
have been associated with the claims file.  The United States 
Court of Appeals for Veterans Claims (Court) has repeatedly 
held that when VA is on notice that there are Social Security 
Administration (SSA) records, it must obtain and consider 
them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes 
v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992).  Further, the 
Veterans Claims Assistance Act of 2000 (VCAA) emphasizes the 
need for VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  The Board 
finds no evidence that the RO has attempted to obtain the 
Veteran's SSA records.  Therefore, the medical records from 
SSA pertaining to any original award of disability benefits 
and any continuing award of benefits, relevant to the issue 
on appeal, must be requested and associated with the claims 
file before a decision can be issued on his claim.  See Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  

A the case is being remanded, the RO should also attempt to 
obtain any relevant treatment records during the Veteran's 
period of incarceration that have not yet been associated 
with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from the SSA 
a copy of any relevant disability 
determinations it has rendered for the 
Veteran and all records upon which the 
decisions were based.  

2.  The RO/AMC should obtain a copy of any 
relevant treatment records during the 
Veteran's period(s) of incarceration, to 
include records from the Plainfield 
Correctional Facility from 2007 to 
present.  

The RO/AMC should document any and all 
attempts to obtain the records noted 
above.  If no such records are available, 
it should be so stated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


